
	
		I
		111th CONGRESS
		1st Session
		H. R. 1223
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Ms. Foxx (for
			 herself, Mr. Salazar,
			 Mr. Wilson of South Carolina,
			 Mr. Engel, and
			 Mr. Kissell) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To require the Secretary of the Army to expand the First
		  Sergeants Barracks Initiative (FSBI) throughout the Army in order to improve
		  the quality of life and living environments for single
		  soldiers.
	
	
		1.Short titleThis Act may be cited as the
			 Sustain, Support and Defend Act of
			 2009.
		2.Expansion of First
			 Sergeants Barracks Initiative
			(a)Expansion of
			 initiativeNot later than
			 September 30, 2011, the Secretary of the Army shall expand the First Sergeants
			 Barracks Initiative (FSBI) to include all Army installations in order to
			 improve the quality of life and living environments for single soldiers.
			(b)Progress
			 reportsNot later than
			 February 15, 2010, and February 15, 2011, the Secretary of the Army shall
			 submit to Congress a report describing the progress made in expanding the First
			 Sergeants Barracks Initiative to all Army installations, including whether the
			 Secretary anticipates meeting the deadline imposed by subsection (a).
			
